Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a system for analyzing a substrate-dependent activity in a tissue, classified in A61B5/055, A61B5/369, A61K49/06, A61B5/0006, A61B5/291, A61B5/145, and G01N2021/3144.
II. Claims 13-18, drawn to a method of diagnosing a condition in a patient, classified in A61B5/055, A61B5/4064, A61B5/0042, A61B5/14542, and G01R33/4806.
III. Claims 19-20, drawn to a method of predicting a condition in a patient, as generic prediction method of a physiological condition of a subject with any diagnostic device as classified in at least A61B5/316, A61B5/4836
IV. Claims 21-22, drawn to a method of prognosing a condition in a patient, as generic prognosis method for any medical device, classified at least in G01N2800/52.
V. Claim 23 drawn to a method of training a machine learning algorithm on a plurality of patient data related to a condition, as generic method to train a machine learning as classified in G06N20/00.
The inventions are independent or distinct, each from the other because:
Inventions group I and group II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, claims of group I can be used for any medical device and combinations of medical device capable to measure physiological activity of tissue in patient including tissue oxygen level or oximetry devices while the process in claims of group II are directed to providing a . 
Inventions group I and group III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, claims of group I can be used for any medical device and combinations of medical device capable to measure physiological activity of tissue in patient including tissue oxygen level or oximetry devices while the process in claims of group III are directed to providing a diagnosis for patient for any kind of disease using any kind of diagnostic device.
Inventions group I and group IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, claims of group I can be used for any medical device and combinations of medical device capable to measure physiological activity of tissue in patient including tissue oxygen level or oximetry devices while the process in claims of group IV are directed to providing a prognosis for patient for any kind of treatment for disease using any kind of diagnostic device.
Inventions group I and group V are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, claims of group I can be used for any medical device and combinations of medical device capable to measure physiological activity of tissue in patient including tissue oxygen level or oximetry devices while the process in claims of group V are directed to a method of training a machine learning algorithm on a plurality of patient data related to a condition for any .

Inventions group II and group III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions Group II is directed to provide a diagnosis for brain disease such as Alzheimer, Parkinson and dementia with oxygen level analysis while group III is directed to generic patient condition prediction with no specificity for the type of data set to be used for the prediction, rendering therefore the inventions as unrelated.
Inventions group II and group IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions Group II is directed to provide a diagnosis for brain disease such as Alzheimer, Parkinson and dementia with oxygen level analysis while group IV is directed to generic prognosis for a subject with no specificity for the type of data set to be used for the prognosis, rendering therefore the inventions as unrelated.
Inventions group II and group V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions Group II is directed to provide a diagnosis for brain disease such as Alzheimer, Parkinson and dementia with oxygen level analysis while group V is directed to a method of training a machine learning algorithm on a plurality of patient data related to a condition for any kind of diagnosis, prognosis or treatment for any kind of disease using any kind of diagnostic medical device, rendering therefore the inventions as unrelated.

Inventions group III and group V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the group III is directed to generic patient condition prediction with no specificity for the type of data set to be used for the prediction, while group V is directed to a method of training a machine learning algorithm on a plurality of patient data related to a condition for any kind of diagnosis, prognosis or treatment for any kind of disease using any kind of diagnostic medical device, rendering therefore the inventions as unrelated, rendering therefore the inventions as unrelated.
Inventions group IV and group V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the group IV is directed to generic prognosis for a subject with no specificity for the type of data set to be used for the prognosis, while group V is directed to a method of training a machine learning algorithm on a plurality of patient data related to a condition for any kind of diagnosis, prognosis or treatment for any kind of disease using any kind of diagnostic medical device, rendering therefore the inventions as unrelated, rendering therefore the inventions as unrelated.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election of Species
Dependent on the election of the restriction as discussed above, this application contains claims also directed to the following patentably distinct species:
Species A for group II: species for “the condition”:
II.i. claim 14 wherein the “condition” is directed to Alzheimer disease;
II.ii. claim 15 wherein the “condition” is directed to Parkinson disease;
II.iii. claim 16 wherein the “condition” is directed to vascular dementia.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, brain disease for the “condition” is generic. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter and the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Species B for group II: species for “the profile”
II.iv. claim 17 with “the profile” is a normalized profile representative of the condition;
II.v. claim 18 with “the profile” is an average of a plurality of normalized profiles representative of the condition;
The species are independent or distinct because they are directed to different profiles for representing the conditions of the subject. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, brain disease for the “condition” is generic. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Attorney Robert D. Fish on 11/08/2021 to request an oral election to the above restriction requirement without any further response from any attorney in charge, therefore did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/PATRICK M MEHL/            Examiner, Art Unit 3793    

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793